Order entered April 3, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00844-CV

                                 ABBAS ZAHRAEI, Appellant

                                              V.

                        MOHAMMAD-REZA KHOSH-SIRAT, Appellee

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-05451-2016

                                           ORDER
       Appellee’s motion for leave to file a sur-reply is GRANTED. Appellee’s sur-reply is

due on April 8, 2019.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE